Opinion of the court by
JUDGE DuRELLE
Reversing.
Appellee, having been indicted under section 1214 of the ■Kentucky Statutes, at the conclusion of the Commonwealth’s testimony, moved the court for a peremptory instruction to the jury to find him not guilty, which motion; was sustained, and the Commonwealth has appealed. Sec> *586tion 1214 provides: “Whoever shall, under promise of marriage, seduce and have carnal knowledge of any female under twenty-one years of age, shall be guilty of a felony, and upon conviction thereof, shall be confined in the penitentiary not less than one year nor more than five years. No prosecution shall be instituted when the person charged shall have married the girl seduced; and any prosecution instituted shall be discontinued, if the party accused marry the girl seduced before final judgment.” The prosecutrix, upon direct examination, testified to facts which would have amply justified the submission, of the case to the jury, viz.: that appellee seduced her under promise of marriage, and by means of such promise; that at the time of the seduction she was 18 years old, unmarried, and chaste; that he repeatedly visited her after the seduction, and renewed his promise; and that he renewed it after she became with child by him, but had finally refused to marry her. But she admitted that several months after the seduction, appellee met her in company with one Libbs, a friend of his, and after some persuasion she took a drive in Libbs’ buggy, to which appellee’s horse had been hitched, and in the course of the drive Libbs had carnal knowledge of her by force; that she made outcry at the time, but did not then or thereafter report the fact. She, however, admitted the fact of her connection with Libbs upon this one occasion to appellee, upon his charging her with it.
The circuit court seems to have sustained the motion for a peremptory instruction upon the theory that a prosecution for this offense is analogous to an action for a breach of promise of marriage, and that anything which would relieve a defendant in such an action would relieve [him of the consequence of his offense under this section. The court also seems to have assumed that the statement *587•of the ¡prosecutrix to the effect that Libbs’ connection with her was forcible was entirely destroyed by her admission that she made no complaint. Without considering the latter question, we are clearly of opinion the court was in error as to the construction of the statute. The statute is not a mere means of compelling specific performance of a contract to marry under which seduction has been accomplished. Its object is to protect the virtue of young girls. It undertakes to accomplish that by the imposition of a penalty. For the benefit of the injured party, a locus penitenUae is given to the offender, so that by making amends, as far as may be, for his wrong, he may be relieved of its consequences. This court has held that if he offers to marry her, she can not by refusal deprive him of the benefit of the statutory proviso. Com. v. Wright (16 R., 251) 27 S. W., 815. But it is going too far to say that her subsequent conduct, possibly or probably induced by his offense, and possibly or probably by his collusion, can relieve him from the penal consequences of crime. The statute is not a mere attempt to enforce a certain class of contracts; it is legislation to suppress crime. By his violation of the statute, he subjected himself to the penalty denounced, and he oan escape that penalty in the mode provided by the statute, and in no other.
No question is presented here as to the admissibility of testimony of unchaste conduct on the part of the prosecutrix soon after the alleged offense, as the evidence upon that subject was introduced by the prosecution.
For the reasons given, this opinion is ordered to >be certified to the circuit court.